Name: Commission Regulation (EEC) No 1878/91 of 28 June 1991 amending Regulation (EEC) No 1000/90 continuing promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/76 Official Journal of the European Communities 29 . 6 . 91 COMMISSION REGULATION (EEC) No 1878/91 of 28 June 1991 amending Regulation (EEC) No 1000/90 continuing promotional and publicity measures in respect of milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1632/91 (2), and in particular Article 4 thereof, Whereas Article 5 (4) of Commission Regulation (EEC) No 1000/90 (3), as last amended by Regulation (EEC) No 938/91 (4), as corrected in the Official Journal of the European Communities (% provides that where measures at Community level are being continued, the competent bodies are to conclude contracts with the parties concerned before 1 July 1991 ; whereas the parties concerned should be reconsulted regarding the content of the contract to be signed ; whereas, therefore, the deadline of 1 July 1991 should be postponed until 1 September 1991 ; Article 1 In Article 5 (4) of Regulation (EEC) No 1000/90 , the date '1 July 1991 ' is hereby replaced by '1 September 1991 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26. 5 . 1977, p. 6. (2) OJ No L 150, 15. 6. 1991 , p. 23 . O OJ No L 101 , 21 . 4. 1990, p. 22 . (4) OJ No L 95, 17 . 4. 1991 , p . 6 . 0 OJ No L 100, 20 . 4. 1991 , p . 43 .